DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application does not claim for foreign priority. 
The application has a provisional application 62/840,278 filed on 4/29/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 

Election/Restriction
Applicant’s election of Group I, claims 2, 3, 6-9, 15, 16, 21-23, 26-28, and 30, without traverse in the reply filed on 12/16/2021 is acknowledged.
Claims 1-30 are pending, of which 4, 5, 10-14, 17-19, and 24 are withdrawn from consideration.
Claims 1-3, 6-9, 15, 16, 20-23, and 25-30 are examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 15, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2010/0322145 A1, hereinafter Yu1) in view of Hashemi et al. (US 2021/0084657 A1, hereinafter Hashemi).

Regarding claim 1:
Yu1 teaches a method of wireless communication performed by a base station (see, Yu1: Fig. 1 & Fig. 10, Access Node 106, which is equivalent to a base station; para. [0099-0100]), comprising: 
receiving a random access channel (RACH) message (see, Yu1: para. [0112] teaches “an access node … configured to receive a random access channel (RACH) transmission from a mobile station, …., and receive a relayed RACH report from a relay node”); 
determining, based at least in part on the RACH message, whether the RACH message was transmitted directly to the base station by a user equipment (see, Yu1: para. [0071] teaches wherein “a RACH preamble may be allocated in the RACH message 212 in order to differentiate RN 200 from a MS during initialization with the eNB 202.”, where an relay node (RN) corresponds to a millimeter wave repeater and a mobile station (MS) corresponds to a UE).
Yu1 does not explicitly teaches wherein performing a beam management procedure based at least in part on the determination.
In the same field of endeavor, Hashemi teaches wherein performing a beam management procedure based at least in part on the determination (see, Hashemi: para. [0004-0005] teach wherein when the reference path would get blocked the communication between the network nodes 200a (e.g., a base station) and 200b (e.g., a relay node), a beam management procedure is performed to find an alternative path, reconfigure link or even to reroute the communication with the terminal devices to another relay network node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu1 in combination of the teachings of Hashemi in order to mitigate the interruption of communication by quickly switching to an alternative path (see, Hashemi: para. [0004-0006]). 

Regarding claim 2:
Yu1 in view of Hashemi teaches all limitations in claim 1.
Yu1 further teaches wherein receiving, from the millimeter wave repeater, a report that indicates a signal power of an input signal received by the millimeter wave repeater in a RACH occasion corresponding to the RACH message (see, Yu1: Claim 18 teaches wherein “An access node configured to …. receive a relayed RACH report from a relay node” and Claim 19, “wherein the relayed RACH report includes a signal quality of the RACH received by the relay node from the mobile station.”); and determining whether the RACH message was transmitted directly to the base station by the UE or was relayed via the millimeter wave repeater based at least in part on the report (see, Yu1: Claim 20 teaches wherein “The access node … configured to determine an association of the mobile station to the relay node based on the signal quality of the RACH received from the mobile station and a signal strength indicated in the relayed RACH report”).

Regarding claim 3: 
As discussed above, Yu1 in view of Hashemi teaches all limitations in claim 2.
	Yu further teaches wherein the base station is configured to determine that the RACH message was transmitted directly to the base station by the UE if the signal power does not satisfy a threshold and is configured to determine that the RACH message was relayed via the millimeter wave repeater if the signal (see, Yu: para. [0086] teaches wherein the eNB associates the MS to the RN, based on the quality of the signal received directly from the MS and the relayed RACH preamble channel quality indicator (CQI) from the RN. Therefore, it is an inherent feature of the eNB to determine whether the RACH message was transmitted directly to the eNB by the MS or indirectly to the eNB via the RN based on the comparison of the received signal quality against a pre-determined threshold in order for the eNB to make an association of the MS to the RN or not.)	

Regarding claim 15:
As discussed above, Yu1 in view of Hashemi teaches all limitations in claim 1.
Yu1 further teaches wherein the RACH message is a RACH preamble (see, Yu1: Fig. 5 and para. [0071] teach wherein “a RACH preamble may be allocated in the RACH message”).

Regarding claim 29:
	Yu1 teaches a base station (see, Yu1: Fig. 1, Access Node 106 (e.g., eNB)) for wireless communication, comprising: a memory (see, Yu1: Fig. 11, an example of a system 1115, RAM 1130); and one or more processors operatively coupled to the memory (see, Yu1: Fig. 11, an example of a system, Processor (CPU) 1110), the memory and the one or more processors 

Regarding claim 30:
Claim 30 is directed towards the base station of claim 29 that is further limited to perform the similar features to claim 2. As such, claim 30 is rejected under similar rationale to claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu1 in view of Hashemi further in view of Bachu et al. (US 2011/0149885 A1, hereinafter Bachu).

Regarding claim 6:
As discussed above, Yu1 in view of Hashemi teaches all limitations in claim 1.
	Yu1 in view of Hashemi does not explicitly teach wherein estimating a round trip time associated with the RACH message; and determining whether the RACH message was transmitted directly to the base station by the UE or was relayed via the millimeter wave repeater based at least in part on the estimated round trip time.
In the same field of endeavor, Bachu teaches wherein estimating a round trip time associated with the RACH message (see, Bachu: para. [0063] teaches wherein “a RTT can be determined based at least in part on comparing a transmit time for the request for initiation of the RACH procedure with a receive time related to the RACH signal”); and determining whether the RACH message was transmitted directly to the base station by the UE or was relayed via the millimeter wave repeater based at least in part on the estimated round trip time (see, Bachu: para. [0054] teaches wherein determining a position of wireless device based at least in part on receiving RTT during RACH procedures).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu1 in combination of Hashemi with the teachings of Bachu in order to determine a position of wireless device (such as a directly connected UE and a indirectly relayed UE) based on the RTT (see, Bachu: Abstract and para. [0054]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu1 in view of Hashemi further in view of Fujishima et al. (WO 2012/032579 A1, hereinafter Fujishima).

Regarding claim 8:
As discussed above, Yu1 in view of Hashemi teaches all limitations in claim 1.
Yu1 in view of Hashemi does not explicitly teach wherein the determination is based at least in part on a frequency of the RACH message.
Fujishima teaches wherein the determination is based at least in part on a frequency of the RACH message (see, Fujishima: Fig. 1 and page 4 of English translation of the disclosure teach wherein “201, 202, and 203 indicate configurations of radio resources allocated to the first radio communication path 104, the second radio communication path 105, and the third radio communication path 106, respectively.” The radio resource 201 (e.g., the middle subcarrier frequency) is configured for a direct link between a UE and a BS (e.g., radio communication path 104) and the radio resource 203 (e.g., the higher subcarrier frequency) is configured for an indirect link between the UE and the BS via the relay station (e.g., radio communication path 106), wherein the radio resources 201 and 203 extend over the same time interval.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu1 in combination of Hashemi with the teachings of Fujishima in order to perform transmission exclusively using different radio resources and to avoid communication interference (see, Hashemi: page 4 of English translation of the disclosure). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu1 in view of Hashemi further in view of Lee et al. (US 2013/0083753 A1, hereinafter Lee).

Regarding claim 16:
Yu1 in view of Hashemi teaches all limitations in claim 1.
	Yu1 in view of Hashemi does not explicitly teach wherein the RACH message is a RACH payload.
In the same field of endeavor, Lee teaches wherein the RACH message is a RACH payload (see, Lee: Fig. 38 and para. [0292-0293] teach wherein the RACH message includes a RACH payload.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu1 in combination of Hashemi with the teachings of Lee in order for the RACH message to convey additional information (e.g., a RACH payload) (see, Lee: para. [0292-293]). 

Claims 20, 21, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Hashemi further in view of Yu et al. (US 2010/0323614 A1, hereinafter Yu2).

Regarding claim 20:
	Fujishima teaches a method of wireless communication performed by a user equipment (UE) (see, Fujishima: Fig. 1, MS 1, MS 2, and MS 3), comprising: 
receiving a configuration that indicates a first resource set and a second resource set (see, Fujishma: Fig. 2A, 2B, and page 5 of the English translation of the disclosure teach wherein a configuration of OFDM data generated by and transmitted from the base station is received by the terminal, wherein a control signal 303 is for a control signal for the relay apparatus and a control signal 301 is a control signal for a terminal that performs direct communication and wherein the control signal 301 indicates the data signal 302 (e.g., a first resource set) and the control signal 303 indicates the data signal 304 (e.g., a second resource set)), wherein the first resource set is configured for a direct link between the UE and a base station, and the second resource set is configured for an indirect link between the UE and the base station via a millimeter wave repeater (see, Fujishima: Fig. 1 and page 4 of English translation of the disclosure teach wherein “201, 202, and 203 indicate configurations of radio resources allocated to the first radio communication path 104, the second radio communication path 105, and the third radio communication path 106, respectively.” The radio resource 201, which is equivalent to the data signal 302 (e.g., the first resource set), is configured for a direct link between a UE and a BS (e.g., radio communication path 104) and the radio resource 202, which is equivalent to the data signal 304 (e.g., the second resource set), is configured for an indirect link between the UE and the BS via the relay station (e.g., radio communication path 106), wherein the radio resources 201 and 202 extend over the same time interval.);
receiving a first message in the first resource set and a second message in the second resource set (see, Fujishima: Fig. 2A and pages 4-5 of English translation of the disclosure teach wherein the UE received both the control signal 301 (e.g., equivalent to a first message) which is a control signal for a terminal itself, and the control signal 303 (e.g., equivalent to a second message) which is a control signal for the relay apparatus. And the first message and the second messages (e.g., control signals 301 and 303, respectively, including a destination decide ID) are received through the respective frequency resources (e.g., one or more subcarriers and OFDM symbol resources, which are equivalent to the first resource set and the second resource set).
Fujishima does not explicitly teach wherein the first resource set is configured for beam management for a direct link between a UE and a base station and the second resource set is configured for beam management for an indirect link between the UE and the base station.
In the same field of endeavor, Hashemi teaches wherein the first resource set is configured for beam management for a direct link between a UE and a base station and the second resource set is configured for beam management for an indirect link between the UE and the base station (see, Hashemi: para. [0004-0009] teach wherein each network node could transmit a reference signal in beams in different directions, where each beam has its own individual signature, or identifier. A beam management procedure is performed to find the primary beam and the secondary beams between the two network nodes.).
Fujishima with the teachings of Hashemi in order to mitigate the interruption of communication by quickly switching to an alternative path (see, Hashemi: para. [0004-0006]). 
Fujishima in view of Hashemi does not explicitly teach wherein transmitting a random access channel (RACH) message in a RACH occasion corresponding to the first resource set based at least in part on receiving the first message in the first resource set and the second message in the second resource set.
	In the same field of endeavor, Yu2 teaches wherein transmitting a random access channel (RACH) message in a RACH occasion corresponding to the first resource set based at least in part on receiving the first message in the first resource set and the second message in the second resource set (see, Yu2: Para. [0086] teaches wherein the MS 702 transmits a RACH preamble to the eNB 706 and all close-by RNs, such as RN 704, also receive the RACH preamble transmitted by the MS 702. Accordingly, in view of Fujishima, the MS transmits the RACH preamble based on receiving both control signals 301 and 303 received through the respective frequency resources (e.g., one or more subcarriers and OFDM symbol resources, which are equivalent to the first resource set and the second resource set).).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima in combination of Hashemi with the teachings of Yu2 in order to initiate a random access with the base station (see, Yu2: para. [0086]). 

Regarding claim 21: 
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 20.
Yu2 further teaches wherein the RACH message is a RACH preamble (see, Yu2: Fig. 5 and para. [0071] teach wherein “a RACH preamble may be allocated in the RACH message”).

Regarding claim 25:
	Fujishima teaches a method of wireless communication performed by a millimeter wave repeater (see, Fujishima: Fig. 1, Relay Station 103), comprising: 
receiving a configuration that instructs the millimeter wave repeater (see, Fujishima: Claim 2 teaches wherein “the radio resource allocation unit of the base station sets the interval between the first time and the second time in common for a plurality of relay devices and the time interval set for the plurality of relay devices”) to refrain from relay communications received in a first resource set (e.g., radio resource 201 in Fig. 1) corresponding to a first time interval and to relay communications received in a second resource set (e.g., radio resource 203 in Fig. 1) corresponding to a second time interval that overlaps with the first time interval (see, Fujishima: Figs. 2A, 2B, and page 5 of the English translated disclosure teach wherein “FIG. 2A shows a configuration of OFDM data generated by the base station and transmitted from the base station”, wherein “the control signals 301 and 303 are respectively a destination device identifier ID and a transmission time, a frequency resource to be used and a terminal to which data is to be transmitted”. “Similarly, the relay apparatus 103 receives the control signal 303 and determines whether or not there is resource allocation for the terminal itself. Then, when there is resource allocation, the relay device 103 demodulates and decodes the data signal 304 transmitted through the third communication channel and the frequency resource specified by the control signal 301 at the time corresponding to the control signal 303 to receive data.” Fujishima teaches wherein only the designated data for the terminal or base station is relayed and the data for the relay station is refrained.), wherein the first resource set is configured for a direct link between a user equipment (UE) and a base station and the second resource set is configured for an indirect link between the UE and the base station via the millimeter wave repeater (see, Fujishima: Fig. 1 and page 4 of English translation of the disclosure teach wherein “201, 202, and 203 indicate configurations of radio resources allocated to the first radio communication path 104, the second radio communication path 105, and the third radio communication path 106, respectively.” The radio resource 201 (i.e., the first resource set) is configured for a direct link between a UE and a BS (e.g., radio communication path 104) and the radio resource 202 (e.g., the second resource set) is configured for an indirect link between the UE and the BS via the relay station (e.g., radio communication path 106), wherein the radio resources 201 and 202 extend over the same time interval.).
Fujishima does not explicitly teach wherein the first resource set is configured for beam management for a direct link between a user equipment (UE) and a base station and the second resource set is configured for beam management for an indirect link between the UE and the base station.
In the same field of endeavor, Hashemi teaches wherein the first resource set is configured for beam management for a direct link between a user equipment (UE) and a base station and the second resource set is configured for beam management for an indirect link between the UE and the base station (see, Hashemi: para. [0004-0009] teach wherein each network node could transmit a reference signal in beams in different directions, where each beam has its own individual signature, or identifier. A beam management procedure is performed to find the primary beam and the secondary beams between the two network nodes.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima with the teachings of Hashemi in order to mitigate the interruption of communication by quickly switching to an alternative path (see, Hashemi: para. [0004-0006]). 
Fujishima in view of Hashemi does not explicitly teach wherein receiving a timing synchronization signal to determine the first time interval and the second time interval.
In the same field of endeavor, Yu2 teaches wherein receiving a timing synchronization signal to determine the first time interval and the second time interval (see, Yu2: Fig. 2 and para. [0061] teach wherein “the RN 200 obtains DL frame synchronization before listening to the MIB 206 and SIB 208 from the eNB 202. RACH configuration parameters are known to the RN 200 after listening to SIB 2 210”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima in combination of Hashemi with the teachings of Yu2 in order for the relay node to obtain frame synchronization to be able to listen to the MIB and SIB and know the RACH configuration parameters from the base station (see, Yu2: para. [0061]). 
Fujishima further teaches wherein receiving and relaying a communication in the second resource set in the second time interval (see, Fujishima: Fig. 1 and page 4 of English translation of the disclosure teach wherein “the relay device 103 relays both downlink (base station to terminal) communication and uplink (terminal to base station) communication.” The relay device 103 receives a communication in the radio resource 203 (e.g., the second resource set) via the radio communication path 106 and relays the communication in the radio resource 202 in the radio communication path 105 over the same time interval.).

Regarding claim 27:
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 25.
	Yu2 further teaches wherein the communication is a random access channel (RACH) response (see, Yu2: para. [0062] teaches wherein the eNB sends a RACH response (RAR) to the RN in response to a detected RACH preamble from the RN allocating UL resources for the MS to initiate the RRC connection procedure. Para. [0100-0102] teach wherein the access node receives a relayed RACH request from a relay node, where the relayed RACH request originated at the mobile station and the access node encodes a response message (e.g., a RACH response) to be transmitted to the mobile station.).

Regarding claim 28: 
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 25.
Yu2 further teaches wherein transmitting, to the base station, a report that indicates a signal power of an input signal received by the millimeter wave repeater in a random access channel (RACH) occasion (see, Yu2: para. [0113] teaches wherein “a relay node is provided that includes one or more components configured to transmit a relayed random access channel (RACH) report to an access node, the related RACH report including a signal quality of a RACH received by the relay node from a mobile station.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Hashemi further in view of Yu2 further in view of Li et al. (US 2020/0413359 A1, hereinafter Li).

Regarding claim 22:
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 20.
	Fujishima in view of Hashemi and Yu2 does not explicitly teach wherein the first message and the second message are repeated transmissions of a synchronization signal block.
	In the same field of endeavor, Li teaches wherein the first message and the second message are repeated transmissions of a synchronization signal block (see, Li: Para. [0023] teaches wherein “The terminal device is configured to receive multiple SSBs on respective set of sub-carriers which belong to a same carrier, decode information included in at least one of the multiple SSBs in the same carrier, and determine an indicator of system information according to the decoded information.” Li teaches a UE that receives multiple SSBs (equivalent to the first message and the second message) on respective set of sub-carriers (equivalent to the first resource set and the second resource set, respectively) in a same time slot. Para. [0005] teaches that the SSB is a periodic synchronization signal.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima in combination of Hashemi and Yu2 with the teachings of Li in order to meet the demand for fair sharing of spectral resource by sending the multiple SSBs on a different set of sub-carriers (see, Li: Abstract). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Hashemi further in view of Yu2 further in view of Lee.

Regarding claim 23:
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 20.
	Fujishima in view of Hashemi and Yu2 does not explicitly teach wherein the RACH message is a RACH payload.
In the same field of endeavor, Lee teaches wherein the RACH message is a RACH payload (see, Lee: Fig. 38 and para. [0292-0293] teach wherein the RACH message includes a RACH payload.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima in combination of Hashemi and Yu2 with the teachings of Lee in (see, Lee: para. [0292-293]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Hashemi further in view of Yu2 further in view of Hakola et al. (US 2019/0380099 A1, hereinafter Hakola).

Regarding claim 26:
As discussed above, Fujishima in view of Hashemi and Yu2 teaches all limitations in claim 25.
	Fujishima in view of Hashemi and Yu2 does not explicitly teach wherein the communication is a synchronization signal block.
	In the same field of endeavor, Hakola teaches wherein the communication is a synchronization signal block (see, Hakola: Para. [0093] teaches wherein “receiving, by a user device from a relay node a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams; receiving, by a relay node from a base station, a plurality of beam sweeping scheduling blocks, each beam sweeping scheduling block corresponding to one of the synchronization signal blocks and including scheduling information to schedule a dynamic size beam sweeping resource for transmission of common control information via a set of one or more beams”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Fujishima in combination of Hashemi and Yu2 with the teachings of Hakola in order to schedule a dynamic size beam sweeping resource for transmission of common control information (e.g., paging data and/or system information or SIB) via a set of one or more beams (see, Hakola: Abstract). 

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y./Examiner, Art Unit 2471     


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471